                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

TAVARIS HINKLE, #229 316,                   )
                                            )
       Plaintiff,                           )
                                            )
       v.                                   )   CIVIL ACTION NO. 2:16-CV-912-ALB
                                            )                [WO]
OFFICER K. CHAPPELL, et al.,                )
                                            )
       Defendants.                          )


                                    FINAL JUDGMENT

       In accordance with the order of the court entered in this case on this day, Final Judgment

is entered in favor of Defendants, and against Plaintiff, and this case is DISMISSED without

prejudice.

       The Clerk of the Court is DIRECTED to enter this document on the civil docket as a final

judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       DONE and ORDERED this 28th day of August 2019.




                                                 /s/ Andrew L. Brasher
                                            ANDREW L. BRASHER
                                            UNITED STATES DISTRICT JUDGE
